NOT FOR PUBLICATION WITHOUT THE
                  APPROVAL OF THE APPELLATE DIVISION

                                      SUPERIOR COURT OF NEW JERSEY
                                      APPELLATE DIVISION
                                      DOCKET NO. A-5997-12T2

L.C.,1

     Appellant,                           APPROVED FOR PUBLICATION

v.                                              March 16, 2015

                                            APPELLATE DIVISION
BOARD OF REVIEW, DEPARTMENT
OF LABOR and LAKELAND BANK,

     Respondent.
______________________________

         Submitted January 21, 2015 – Decided March 16, 2015

         Before Judges Messano, Ostrer and Hayden.

         On   appeal  from   the   Board  of   Review,
         Department of Labor, Docket No. 423,182.

         L.C., appellant pro se.

         John J. Hoffman, Acting Attorney General,
         attorney for respondent Board of Review
         (Lewis A. Scheindlin, Assistant Attorney
         General, of counsel; Adam Verone, Deputy
         Attorney General, on the brief).

         Respondent     Lakeland   Bank   has   not   filed      a
         brief.




1
  As this appeal addresses plaintiff's claim she was a victim of
domestic violence, we refer to her and other parties by their
initials, consistent with our practice in cases involving
domestic violence complaints.
    The opinion of the court was delivered by

OSTRER, J.A.D.

    In this unemployment insurance appeal, we construe N.J.S.A.

43:21-5(j),      which   allows   a    person     to    receive    unemployment

insurance benefits when he or she has quit work for reasons

related to domestic violence.          L.C. claimed she quit her job at

Lakeland Bank and moved to Utah to flee an abusive ex-spouse.

    Since 1961, our unemployment insurance laws have generally

disqualified     claimants    from    receiving    benefits   if    they   "left

work voluntarily without good cause attributable to such work."

L. 1961, c. 43, §3, codified at N.J.S.A. 43:21-5(a).                    Personal

reasons    for   quitting     unrelated    to   work,     regardless     of   how

compelling, have not warranted benefits.               Self v. Bd. of Review,

91 N.J. 453, 456-57 (1982).           However, in 2000, the Legislature

created an exception for workers who leave work because they are

victims of domestic violence.          L. 1999, c. 391, § 1 (1999 Law),

codified at N.J.S.A. 43:21-5(j).

    L.C. argues that the Board of Review (Board) misapplied the

1999 Law in denying her claim for benefits.               The Board affirmed

the determination of the Appeal Tribunal (Tribunal) that L.C.

had presented insufficient evidence that she was a victim of

domestic violence.        The Board did not consider a letter from

L.C.'s    divorce   lawyer,    identifying      various    acts    of   domestic




                                       2                                A-5997-12T2
violence by her estranged husband.                    As we conclude the Board

should consider a certification from L.C.'s attorney under the

1999 Law, we reverse and remand for a new hearing.

                                             I.

       In February 2013, after almost six years on the job, L.C.

gave Lakeland Bank two weeks' notice that she was resigning as a

loan processor.         On March 17, 2013, she filed her unemployment

claim.       The deputy denied her claim as a voluntary quit without

good   cause       attributable       to   work.         L.C.   appealed,    claiming

protection under the 1999 Law.

       The    statute      includes    two    essential     elements.        First,    a

claimant must establish that he or she is a victim of domestic

violence as defined in the Prevention of Domestic Violence Act

(PDVA), N.J.S.A. 2C:25-19.             Second, the claimant must establish

that   the     loss   of    employment,       by    quitting    or   discharge,     was

causally related to being a victim.                  The key statutory provision

states:       "Notwithstanding any other provisions of this chapter

. . . no otherwise eligible individual shall be denied benefits

because      the   individual     left       work   or    was   discharged    due     to

circumstances resulting from the individual being a victim of

domestic violence as defined in section 3 of P.L.1991, c.261

(C.2C:25-19)."          N.J.S.A. 43:21-5(j).             Employers' accounts are

unaffected.        Ibid.




                                             3                                A-5997-12T2
    The   statute   identifies   six   categories   of   evidence   that

suffice as proof of victimization.        At issue in our case is the

sixth category, which refers to "documentation or certification"

from various professionals who have "assisted the individual in

dealing with the domestic violence."       Ibid.

               For the purposes of this subsection
          (j), the individual shall be treated as
          being a victim of domestic violence if the
          individual provides one or more of the
          following:

               (1)   A  restraining   order  or other
          documentation of equitable relief issued by
          a court of competent jurisdiction;

               (2) A police      record    documenting   the
          domestic violence;

               (3) Documentation that the perpetrator
          of the domestic violence has been convicted
          of one or more of the offenses enumerated in
          section 3 of P.L.1991, c.261 (C.2C:25-19);

               (4)   Medical     documentation      of   the
          domestic violence;

               (5) Certification from a certified
          Domestic Violence Specialist or the director
          of a designated domestic violence agency
          that the individual is a victim of domestic
          violence; or

               (6)      Other     documentation      or
          certification   of  the   domestic   violence
          provided by a social worker, member of the
          clergy, shelter worker or other professional
          who has assisted the individual in dealing
          with the domestic violence.

          [Ibid.]




                                  4                            A-5997-12T2
       The Tribunal hearing was conducted in two sessions on May

28 and May 30, 2013.          The only witnesses were L.C.; her friend,

D.S.; and her former supervisor, M.M.                       They all appeared by

telephone.

       The witnesses testified without dispute that L.C.'s husband

humiliated her, damaged her property, and physically assaulted

her.     L.C.     testified    that   she      and    her   husband     began    living

separately in their home in late 2011 or early 2012.                          She often

stayed in the homes of friends.                In February or March 2012, she

sought permission from the court to relocate with their teenage

children.       Her husband responded a few months later by filing

for divorce.       The proceedings that followed were contentious.

       L.C. testified that her husband forced her to sleep in the

basement     in    a     sleeping   bag.        She     was    also    subjected       to

demeaning, coarse, and insulting language from her husband and,

at her husband's instigation, her children.                      One morning, she

awoke to find all four of her tires flattened.                         She contended

she was too afraid to file a domestic violence complaint against

her husband.           But, she asserted that police had to respond to

their   home      on    multiple    occasions        because   of     their    domestic

disputes.

       She testified that she essentially surrendered to all her

husband's demands in the divorce action, including his request




                                           5                                    A-5997-12T2
for sole custody of their children, and sole possession of the

marital home.      The divorce was finalized on March 12, 2013, one

day after L.C.'s last day on the job at Lakeland Bank.                                 L.C.

moved to Utah the following week.                     L.C. stated, "I left with

nothing but my clothes."

    D.S.     testified        that    while       L.C.'s        divorce     action      was

pending,    L.C.    would      often        sleep     at    her       house,     to    flee

mistreatment by her husband.                D.S. stated that L.C. lost about

thirty   pounds,    apparently        related       to    her   emotional       distress.

Further,    D.S.    asserted         that       L.C.'s      husband       was    mentally

unstable,   and    on   one    occasion,        shoved      L.C.   around.        As    his

condition deteriorated, D.S. testified, "I was afraid that he

would snap and kill her."

    M.M. testified that L.C. disclosed her ongoing difficulties

with her husband.        M.M. confirmed that L.C. indicated to her

that she was a victim of domestic violence.

    The evidence regarding the causal connection between L.C.'s

victimization, and her resignation, was more complicated.                              L.C.

asserted    she    resigned     her    job       to      flee   her    husband.        She

testified she was homeless because of her divorce.                              L.C. also

stated, "I was leaving because I was scared."                             On the other

hand, she admitted her move out West was motivated in part by

financial considerations, a lower cost of living, and a desire




                                            6                                    A-5997-12T2
to be near family.        She initially arranged for employment in

Nevada, but that fell through.      So, she moved to Utah, where she

resided with a boyfriend.

    The appeals examiner asked D.S. about conversations with

L.C. regarding her plans for relocating after her divorce.           D.S.

testified that L.C. was fighting for custody of her children,

but was frustrated by the delays in her divorce case.           "I think

she just finally decided [at] that last Court hearing whether or

not they were divorced she had to go because like I said he did

shove her fairly recently before that Court date."            D.S. stated

that L.C. could not afford to live on her own with her children

in New Jersey, and could get help from family out West.

    M.M. testified that L.C. told her she was resigning in

order to relocate to Las Vegas.         Her resignation letter did not

address   her   reasons    for   leaving.     However,   in    her   exit

interview, L.C. mentioned her dissatisfaction with her salary.

    During the hearing on May 28, 2013, the appeals examiner

set forth his interpretation of the 1999 Law, and the proof

required to establish she was a victim of domestic violence.            He

stated that L.C. was required to establish a "direct connection"

between being a victim and the separation from work.

          [I]f somebody leaves their job voluntarily
          in the State of New Jersey for any personal
          reasons . . . unrelated to the working
          conditions the person is held disqualified



                                    7                            A-5997-12T2
           indefinitely because the quit is not related
           to the . . . the working conditions,
           basically. However if a person can show us
           that they were officially a member [sic] of
           domestic violence . . . those benefits could
           potentially be approved if a person is
           relocating after having shown a direct
           connection to being . . . a victim of
           domestic    violence    the    benefits    could
           potentially be approved in those matters.
           However the burden of proof still falls upon
           the claimant yourself to show us physical
           documentation that you were a legitimate
           victim of domestic violence.      That can come
           about   by    either   a    domestic    violence
           specialist report, which you said you don't
           have and/or police reports showing that you
           were officially . . . a member [sic] of
           domestic violence.    If that happens and you
           are approved for unemployment benefits the
           employer    still    remains      relieved    of
           unemployment    benefit    charges    in   those
           situations.

           [(Emphasis added).]

In response to L.C.'s inquiry, the appeals examiner stated that

"legitimate       written      documentation    from     a   professional

psychologist or medical doctor" would also suffice, "[a]s long

as it is related to . . . you, being a potential member [sic] of

domestic violence . . . ."        The appeals examiner gave L.C. until

June 4, 2013, to submit written evidence.

       At the second telephonic hearing on May 30, L.C. stated

that   based   on   conversations    with   police   department    personnel

from her former hometown in New Jersey, she would be unable to

obtain   police     reports,   particularly    those   involving   domestic




                                      8                             A-5997-12T2
violence, within five days.          L.C. said she contacted the mental

health professional who counseled her family, but she could not

afford the counselor's $300 fee for preparing a report.                       After

completing oral testimony at the second session, the appeals

examiner "close[d] the hearing."

      The examiner mailed his decision the same day.                   He found

that L.C. left work voluntarily, without good cause attributable

to   the   work,    citing    N.J.S.A.   43:21-5(a)     and     N.J.A.C.    12:17-

9.1(e).     The examiner rejected L.C.'s claim under the 1999 Law,

finding L.C. relocated because she "could not afford to live in

New Jersey any longer," and she had family members near her new

place of residence.          He found that her claim she was a victim of

domestic violence was "not . . . credible," because she failed

to provide the requisite documentation to establish she was a

victim of domestic violence.

      On June 4, 2013 — the date by which the appeals examiner

stated     he   would    consider   proof     that   L.C.   was   a   victim       of

domestic violence — L.C.'s former divorce attorney submitted a

letter to the Tribunal supervisor, supporting L.C.'s request for

unemployment benefits.2         He stated that L.C.'s husband repeatedly

"harass[ed]"       and   "degrade[ed]"       her.    "As    a   result,     [L.C.]


2
  The letter was sent by certified mail and was dated June 4,
2013. The record does not reflect the date of receipt.



                                         9                                 A-5997-12T2
literally had to leave the State of New Jersey and left her

children, home and job behind her."                         L.C. was so desperate to

leave, she waived spousal support, rights to marital property,

and accepted limited contact with her children.

    The    attorney           stated    that        local    police,       social    service

agencies, and the Division of Youth and Family Services were all

involved     in   the     family        discord.            He    provided    a     detailed

chronology of events between February 2012 and March 2013.                                   He

mentioned multiple acts of alleged criminal mischief, attributed

to L.C.'s husband, including: cutting telephone and cable wires

to the home; loosening the lug nuts on a car wheel; placing a

screw in a tire; smashing one of her cosmetic appliances; and

flattening    all       her    tires.         He     also    alleged       L.C.'s    husband

falsely    accused       L.C.      of        physical       threats    to     him,      child

molestation,      and    working        in    the    pornography       industry.          L.C.

allegedly caught her husband stalking her on one occasion.                                 The

attorney   also     identified          instances       of       abusive    language,      and

other conduct apparently designed to annoy L.C., such as turning

off the heat while she was sleeping, throwing her belongings

into the basement, and rewarding the children when they insulted

their mother.

    Contrary to L.C.'s testimony that she was too afraid to

seek restraining orders against her husband, the attorney wrote




                                               10                                    A-5997-12T2
that   L.C.     twice   sought     domestic     violence   restraining       orders,

"but she was turned down both times."               The attorney stated that

L.C. sought a restraining order after her husband tampered with

her car in May 2012.         He did not identify the date of the other

domestic violence complaint, nor did he disclose whether the

denial of a restraining order was by a court, after a full

evidentiary hearing.

       There is no indication in the record that the Tribunal or

the    Board    considered   the     attorney's     letter.     In      a   decision

mailed July 2, 2013, the Board affirmed the Tribunal's decision

"[o]n the basis of the record below," after finding that L.C.

was given a full opportunity to present evidence and there was

"no valid ground for a further hearing."

       L.C. appeals, arguing that she was entitled to benefits

under the 1999 Law, as she left New Jersey to escape an abusive

relationship.        She asserts the appeals examiner set unreasonable

deadlines      for   the   submission      of   proof   she   was   a   victim      of

domestic       violence.     She    also    contends    the   letter        from   her

attorney should have been considered and deemed sufficient as

documentation from an "other professional who has assisted the

individual in dealing with the domestic violence" under N.J.S.A.

43:21-5(j)(6).




                                        11                                   A-5997-12T2
    Although       neither      the    Tribunal       nor     the    Board    expressly

considered the attorney's letter, the Board does not argue the

letter   was     appropriately        rejected       as    untimely.        Rather,     the

Board    asserts       an   attorney    is     not    an     acceptable      source      of

documentation      under      paragraph      (6),     and,     in    any     event,     the

attorney's letter did not document acts of domestic violence.

Absent the requisite proofs under paragraphs (1) through (6),

the Board contends the 1999 Law did not apply, and L.C. was

disqualified      because     she     left   work         voluntarily      without     good

cause attributable to work.

                                         II.

    Addressing the principal issue on appeal, we conclude an

attorney    is    an    acceptable      source       of     "documentation        or    [a]

certification of the domestic violence" under N.J.S.A. 43:21-

5(j)(6).       However, we also determine that written evidence of

the domestic violence, if drafted for the purpose of supporting

the unemployment insurance claim, should be in the form of a

certification,      consistent        with   Rule         1:6-6.     We    also   address

other issues of statutory construction raised by the appeal.

                                          A.

    We begin with our standard of review.                          Although we afford

some deference to an agency's interpretation of a statute it is

charged with enforcing or applying, we are not bound by the




                                          12                                      A-5997-12T2
agency's interpretation.                   Hargrove v. Sleepy's, LLC, 220 N.J.
289,    301-02     (2015).           In    reviewing          an       agency's         adjudication,

"[a]n    appellate         tribunal        is   .    .    .       in    no    way       bound   by    the

agency's interpretation of a statute."                                  Mayflower Sec. Co. v.

Bureau of Sec., 64 N.J. 85, 93 (1973).                                  "Although deference is

due the interpretation of a regulatory scheme by the agency

charged     with          its    enforcement,            statutory            interpretation           is

ultimately the task of the judiciary."                                 Mortg. Bankers Ass'n v.

N.J. Real Estate Comm'n, 102 N.J. 176, 191 (1986).

       Deference          to    an   agency's       interpretation                 is    particularly

compelling when the agency's interpretation is grounded in its

technical    or       specialized          expertise.                  See    In    re     Freshwater

Wetlands Prot. Act Rules, 180 N.J. 478, 489 (2004) (stating

"deference       is       appropriate       because           .    .    .     agencies      have      the

specialized       expertise          necessary       to       enact          regulations        dealing

with technical matters") (internal quotation marks and citation

omitted); A.Z. ex rel. B.Z. v. Higher Educ. Student Assistance

Auth., 427 N.J. Super. 389, 394 (App. Div. 2012).                                        Deference is

also justified when the agency's interpretation has persisted

for an extended period of time without legislative interference.

That is because "the practical administrative construction of a

statute    over       a    period     of    years        without            interference        by    the

legislature is evidence of its conformity with the legislative




                                                13                                              A-5997-12T2
intent . . . ."         Body-Rite Repair Co. v. Dir., Div. of Taxation,

89 N.J. 540,    545-46   (1982)    (internal      quotation     marks    and

citation omitted).

       These considerations do not apply here.                 The determination

of whether a person is a victim of domestic violence does not

fall     within       the   technical    expertise      of     the   Division    of

Unemployment Insurance (Division).               The interpretation of the

PDVA, and the adjudication of claims of domestic violence have

been a judicial function.               Pursuant to the PDVA, judges and

judicial staff receive specialized training in the handling of

domestic violence cases.         N.J.S.A. 2C:25-20(b).

       Although the Division has adopted regulations to implement

the 1999 Law, the regulations essentially repeat verbatim the

relevant      statutory     language,    with   minor    renumbering      changes.

See N.J.A.C. 12:17-9.12.3        We are unaware of any prior, consistent

administrative interpretation of the statute as it pertains to

whether       "other    professional[s]"      includes       attorneys,   and   the

Board has not identified any.             In this case, neither the Board




3
  The regulations deviate from the statutory language only with
respect to clarifying that non-profit and public employers
"electing the reimbursable method pursuant to N.J.S.A. 43:21-
7.2" are also shielded from charges to their account for
benefits paid under the 1999 Law. N.J.A.C. 12:17-9.12(b).




                                         14                               A-5997-12T2
nor the Tribunal expressly stated in their decisions that an

attorney was not an acceptable professional under paragraph (6).4

                               B.

     Turning to the 1999 Law, our interpretation is guided by

well-established principles.   Our mission is to ascertain and

implement the Legislature's intent as embodied in the statutory

4
  Although the regulations do not define "other professional,"
the Division recognized the 1999 Law's salutary effect in its
social impact statement accompanying its rule-making:

               The proposed new rule will have a
          positive social impact in that it will
          prevent   economic  concerns    from   causing
          victims of domestic violence to hesitate in
          taking all appropriate actions in order to
          protect their personal safety in what may
          potentially be life-threatening situations.
          Domestic violence affects victims, their
          families, and the communities in which they
          live.     Victims bear the physical and
          psychological burdens of abuse, with a
          severely decreased quality of personal and
          professional life.    Many victims remain in
          abusive relationships because they do not
          have    available    to    them     sufficient
          alternatives. Among the factors which often
          finally contribute to the important decision
          of victims of domestic violence to separate
          from their abusers and begin lives of
          independence,   is  a   sense   of   financial
          security. The State can assist in providing
          that financial security to these individuals
          by permitting them to collect unemployment
          benefits when they have left work or been
          discharged due to circumstances resulting
          from their having been the victims of
          domestic violence.

          [32 N.J.R. 1699(a) (May 15, 2000).]



                               15                          A-5997-12T2
language.     See, e.g., In re Kollman, 210 N.J. 557, 568 (2012).

"We ascribe to the statutory words their ordinary meaning and

significance, and read them in context with related provisions

so as to give sense to the legislation as a whole."                          DiProspero

v. Penn, 183 N.J. 477, 492 (2005) (citations omitted).                           "If the

language is clear, our task is complete; if it is not, we may

turn to extrinsic evidence."                 Myers v. Ocean City Zoning Bd. of

Adjustment, 439 N.J. Super. 96, 100 (App. Div. 2015) (citing

Kollman, supra, 210 N.J. at 568).

      We   may     also      turn    to     extrinsic   materials     if     a    literal

interpretation would lead to a result that is absurd, or "at

odds with the overall statutory scheme."                     Wilson ex rel. Manzano

v. City of Jersey City, 209 N.J. 558, 572 (2012).                             Extrinsic

materials     may      include        the     legislative        history,    committee

reports, and sponsor statements.                    Ibid.    We are guided in our

task "by the legislative objectives sought to be achieved by

enacting the statute."              Ibid.

      Based      on    its     plain        language,   paragraph      (6)       includes

attorneys     as      an   acceptable         source    of   a    "documentation        or

certification         of   the      domestic       violence."       N.J.S.A.       43:21-

5(j)(6).      The paragraph refers to "a social worker, member of

the   clergy,      shelter       worker       or    other    professional        who   has

assisted the individual in dealing with the domestic violence."




                                              16                                 A-5997-12T2
Ibid. (emphasis added).       Certainly, an attorney assists a person

in dealing with domestic violence when counseling a client as to

his or her rights and remedies in a case of domestic violence,

or in representing a client in seeking relief.                   That is so

whether the attorney represents a client in an action under the

PDVA, or in a matrimonial or non-dissolution action.

     We recognize that "other professional[s]" must share some

common attributes with the persons that the statute specifically

identifies.        "'[W]here general words follow specific words in a

statutory     enumeration,    the    general     words   are    construed     to

embrace     only    objects   similar      in   nature   to    those   objects

enumerated by the preceding specific words.'"             Gallenthin Realty

Dev., Inc. v. Borough of Paulsboro, 191 N.J. 344, 367 (2007)

(quoting 2A Norman J. Singer, Sutherland Statutory Construction

§ 47:17 (6th ed. 2000)).

     The three specifically identified sources of documentation

or certification in paragraph (6) are not restricted to a single

category of professional, such as those licensed to practice in

the mental health field.            Indeed, members of the clergy and

shelter workers are not professionals in the sense of being

licensed by the State.5       They are professionals in the sense that


5
  We need not address, in            this case, who would qualify as
"clergy" under the statute.          See In re Murtha, 115 N.J. Super.
                                                           (continued)


                                      17                               A-5997-12T2
they have received specialized training that may include the

capacity to counsel or assist a victim of domestic violence.

       Nor do the three identified sources necessarily provide the

same    kind    of   services.        A   social      worker    may    provide     mental

health    counseling,         or    may   restrict     his     or   her      services    to

assisting      a     victim    in    accessing        governmental          services    and

support programs.         It is unclear from the statute what services

a shelter worker may provide to a victim.                    A "shelter worker" is

obviously       distinct       from       a     "certified      domestic         violence

specialist," who may provide a certification under paragraph (5)

that a person is a domestic violence victim.                        Although "shelter

worker" is undefined, "domestic violence specialist" is defined

to     mean    "a    person    who    has       fulfilled    the      requirements       of

certification as a Domestic Violence Specialist established by

the New Jersey Association of Domestic Violence Professionals."

N.J.S.A. 43:21-5(j).               Given the breadth of skills, education,

and    assistance       provided     by       the   three   persons     named     in    the

statute,       "other    professional[s]"            reasonably       may    include     an


(continued)
380, 384-86 (App. Div.) (holding that a nun in a teaching order
was not "a clergyman, minister or other person or practitioner
authorized to perform similar functions" under former Evidence
Rule   29,   governing   clergy-penitent   privilege) (internal
quotation marks and citation omitted), certif. denied, 59 N.J.
239 (1971); see also State v. Cary, 331 N.J. Super. 236, 240-47
(App. Div. 2000) (discussing whether a Baptist Deacon qualifies
as a cleric or spiritual advisor under N.J.R.E. 511).



                                              18                                 A-5997-12T2
attorney providing legal services to assist a client in "dealing

with . . . domestic violence."

       Our    interpretation            is    consistent         with       the    legislative

purpose      of    the    1999    Law,       and    its    legislative         history.        The

sponsor's expressed purpose was to "prevent economic concerns

from causing a victim to hesitate in taking all appropriate

actions to increase personal safety in what may potentially be a

life-threatening situation."                  Sponsor's Statement to Senate Bill

No. 869, 208th Legislature (March 19, 1998).                                   The statute's

legislative        history       does    not       otherwise         address      the    specific

question before us, that is, the breadth of the category of

"other professional[s]" in paragraph 6.6

       We are aware that many states, prompted by the federal

incentives offered in a provision of the American Recovery and

Reinvestment        Act    of    2009,       42    U.S.C.A.      §       1103(f)(3)(B)(i)(I),

have    adopted          legislation         to     assure     unemployment             insurance

benefits      to    persons      who     quit       work   for       a    "compelling      family

reason" such as domestic violence or sexual assault.                                     See The


6
  In the year prior to the 1998 introduction of the legislation
that would become the 1999 Law, we affirmed the Board's denial
of benefits to a claimant who quit her job and moved to
California, to flee an abusive husband after obtaining a final
restraining order against him. Pagan v. Bd. of Review, 296 N.J.
Super. 539, (App. Div.), certif. denied, 150 N.J. 24 (1997).
However, we are unaware of any evidence that the Legislature's
purpose was to respond in some way to the Pagan decision.



                                                   19                                    A-5997-12T2
Women's       Legal     Defense       &     Educ.       Fund,   ARRA:       Extending      the

Unemployment          Insurance       Safety        Net    to   Victims       of     Domestic

Violence, at 3 (identifying states that have adopted legislation

pursuant       to     the    federal         law),        available     at     http://www.

legalmomentum.org/sites/default/files/reports/arra-extending-ui-

dv.pdf       (last    visited     February          25,    2015).      The    federal      law

requires       verification          "by     such       reasonable    and     confidential

documentation as the State law may require."                                42 U.S.C.A. §

1103(f)(3)(B)(I).

       Many states expressly include attorneys as an acceptable

source of substantiation that a victim sought assistance for

domestic violence.           See, e.g., Colo. Rev. Stat. § 8-73-108(r)

(2014) (allowing unemployment benefits for claimants separated

from     a     job     due      to     domestic           violence     upon        presenting

documentation,         including       "from        a   qualified     professional       from

whom   the     [claimant]       has        sought       assistance    for    the    domestic

violence, such as a counselor, shelter worker, member of the

clergy, attorney, or health worker") (emphasis added).7                               The law


7
  See also Del. Code Ann. tit. 19, § 3314(1) (2015) (requiring
documentation that may include "a police or court record, or
documentation of the domestic violence from a shelter worker,
attorney, member of the clergy or medical or other professional
from whom the employee has sought assistance in addressing
domestic violence and its effects"); D.C. Code § 51-132
(LexisNexis 2015) (requiring documentation that may include a
written report affirming the claimant sought assistance for
                                                    (continued)


                                               20                                    A-5997-12T2
of   at   least   one   state,   like    New   Jersey,   does   not   identify

attorneys, but refers to documentation from other professionals,

which is not further defined.                N.C. Gen. Stat. § 96-14.8(2)

(2014) (allowing "[d]ocumentation from a religious, medical, or



(continued)
domestic violence "from the signatory," from a "(i) [s]helter
official;   (ii)  [s]ocial    worker;  (iii)   [c]ounselor;   (iv)
[t]herapist; (v) [a]ttorney; (vi) [m]edical doctor; or (vii)
[c]leric");   820   Ill.   Comp.   Stat.  Ann.    405/601(B)(6)(a)
(LexisNexis 2014) (allowing "evidence of domestic violence from
a member of the clergy, attorney, counselor, social worker,
health worker or domestic violence shelter worker"); Kan. Stat.
Ann. § 44-706(a)(12) (Supp. 2013) (allowing "a statement
provided by a counselor, social worker, health care provider,
clergy, shelter worker, legal advocate, domestic violence or
sexual assault advocate or other professional who has assisted
the individual in dealing with the" domestic violence and its
effects); Mass. Ann. Laws ch. 151A, § 1(g1/2) (LexisNexis 2014)
(allowing "a statement provided by a counselor, social worker,
health worker, member of the clergy, shelter worker, legal
advocate or other professional who has assisted the individual
in addressing the effects of the abuse"); Minn. Stat. §
268.095(9) (2014) (allowing a "written statement" that the
applicant "is a victim of domestic abuse, provided by a social
worker, member of the clergy, shelter worker, attorney at law,
or other professional who has assisted the applicant in dealing
with the domestic abuse"); R.I. Gen. Laws § 28-44-17.1(b) (2014)
(requiring documentation that may include "but [is] not limited
to, police or court records, or other documentation of domestic
abuse from a shelter worker, attorney, member of the clergy, or
medical or other professional from whom the individual has
sought assistance"); S.C. Code Ann. § 41-35-125(A)(2) (2013)
(allowing "documentation of domestic abuse such as police or
court records or other documentation of abuse from a shelter
worker, attorney, member of the clergy, or medical or other
professional from whom the individual has sought assistance");
Vt. Stat. Ann., tit. 21, § 1253 (2014) (allowing a sworn
statement from the individual, court records, "or other
documentation from an attorney or legal advisor, member of the
clergy, or health care provider").



                                        21                            A-5997-12T2
other     professional          from    whom        the    individual        has       sought

assistance in dealing with the alleged domestic violence").                               The

treatment    of     this       issue    by    other       states    demonstrates         that

including    attorneys         is   a   reasonable        interpretation       of      "other

professionals" who assist domestic violence victims.

      Having concluded that an attorney is an acceptable source

of proof under paragraph (6), we turn to address the form of

proof required.           The words "documentation" and "certification"

are   both   used    in    a    paragraph      (6),       which    refers    to    "[o]ther

documentation       or     certification            of     the     domestic       violence"

provided by the enumerated persons who assisted the individual.

We conclude that the manner in which the words are used in

paragraphs (1) through (5) imply that "documentation" consists

of a writing that was created independently of the person's

claim for unemployment benefits, in the course of the person's

response to domestic violence.                     By contrast, a "certification"

consists of a statement prepared for the purpose of establishing

the claimant was a victim.

      Paragraph      (1)       refers    to    a     restraining      order       or    other

"documentation of equitable relief" granted by a court.                                Police

records that "document[] the domestic violence" can serve as

proof under paragraph (2).                   The statute refers to conviction

records      of     the        perpetrator          of     domestic         violence       as




                                              22                                    A-5997-12T2
"[d]ocumentation."              N.J.S.A.     43:21-5(j)(3).              Similarly,        the

statute     refers      to      "medical     documentation"         of       the    domestic

violence.         N.J.S.A.       43:21-5(j)(4).         On       the     other      hand,    a

statement    of     a     certified       domestic   violence          specialist      or    a

domestic violence agency director that a person is a domestic

violence     victim          must    be     provided        in    the        form     of     a

"[c]ertification."           N.J.S.A. 43:21-5(j)(5).             Thus, "documentation

. . . of the domestic violence" provided by the professional may

consist of contemporaneous records of the assistance provided.

On   the    other       hand,    a   statement       made    for       the     purpose      of

supporting the unemployment insurance claim should be in the

form of a certification.

                                             C.

     Other issues of interpretation warrant our attention.                                  We

conclude that one of the six forms of proof is a prerequisite to

establishing        the      right    to    benefits        under      the     1999      Law,

notwithstanding that the plain language may be read to consider

one of the forms of proof sufficient, but not mandatory.                                    We

also conclude that the causation element does not require a

direct causal connection between the domestic violence and the

claimant's unemployment.




                                             23                                     A-5997-12T2
                                        1.

      Based on its plain language, the statute is unclear whether

one   of   the    six   forms   of   proof   is   not   only   sufficient,   but

necessary to establish that a claimant is a victim of domestic

violence.        The statute provides that "the individual shall be

treated as being a victim of domestic violence if the individual

provides one or more of the following" forms of proofs; but it

does not expressly exclude proof through other means.                 N.J.S.A.

43:21-5(j).       However, we conclude, based on an accepted canon of

statutory interpretation, as well as clear legislative history,

that at least one of the six forms of proof is essential to

establishing a claim under the 1999 Law.

      First, one of the forms of proof is necessary if we apply

the maxim expressio unius est exlusio alterius, that is, "the

express mention of one thing implies the exclusion of another."

Gangemi v. Berry, 25 N.J. 1, 11 (1957).             The maxim should not be

applied arbitrarily.        Ibid.     Nonetheless, generally, "[w]hen the

Legislature creates an exhaustive list, it is assumed to intend

to exclude what is not enumerated unless it indicates by its

language that the list or section is not meant to be exhaustive

or exclusive."          Borough of E. Rutherford v. E. Rutherford PBA

Local 275, 213 N.J. 190, 215 (2013).




                                        24                             A-5997-12T2
      The legislative history reflects the intention that one of

the six forms of proof shall be a prerequisite to establishing

that a person was a domestic violence victim.                                     "The committee

amended the bill to require that in order for an individual to

be treated as a victim of domestic violence under the provisions

of the bill, the individual shall provide one or more of" the

six   categories         of    proof       ultimately      included          in    the   statute.

Senate     Women's        Issues,          Children      and      Family          Servs.      Comm.

Statement to Senate Bill No. 869, 208th Legislature (May 20,

1999)    (emphasis             added).            See     also     Senate           Budget       and

Appropriations Comm. Statement to Senate Bill No. 869, 208th

Legislature      (First          Reprint)         (November      8,     1999)        ("The     bill

requires that for an individual to be treated as a victim of

domestic      violence          under       the    provisions          of     the     bill,      the

individual shall provide at least one of the . . . forms of

documentation        .    .    .    .");     Assembly     Labor        Comm.       Statement      to

Assembly      Bill       No.       2366,    208th       Legislature          (First      Reprint)

(December      6,        1999)       ("Benefits         are      prohibited          unless       an

individual provides at least one of the forms of documentation

of domestic violence enumerated in the bill.").

      Based     on       its        plain     language,          the        Legislature        also

determined that only one of the forms of proof was required, in

order to "be treated as being a victim of domestic violence."




                                                  25                                       A-5997-12T2
N.J.S.A.   43:21-5(j).   The   individual     must   "provide[]   one    or

more" of the specified forms of proof.         Ibid.    Upon doing so,

the individual "shall be treated as being a victim of domestic

violence."   Ibid.   In other words, the submission of one of the

forms of proofs is dispositive.        Apparently, the Legislature did

not want to assign to the Division the task of conducting trials

within trials — that is, a full-blown trial on whether a person

was a victim of domestic violence, before reaching the issues

pertaining to separation from work.           Rather, the Legislature

identified forms of acceptable proof that would determine the

issue.8    Consequently, so long as a claimant produces at least

one form of proof, the failure to produce another identified

form of proof should bear no weight in determining whether to

treat the claimant as a victim.9


8
  The Legislature could have provided that submission of one of
the forms of proof was essential, but not necessarily
sufficient. Such an approach is apparently found, for example,
in the D.C. Code, which states, "A claimant may be eligible to
receive benefits for separation from employment due to domestic
violence provided that one of the following is submitted to
support the claim of domestic violence . . . ."    D.C. Code. §
51-132.   Thus, unlike N.J.S.A. 43:21-5(j), the D.C. Code does
not expressly compel a finding of victimization upon submission
of one of the designated forms of proof.
9
  We recognize that L.C.'s attorney asserted that L.C. was twice
turned down for domestic violence restraining orders. However,
particularly on this record, that would not preclude L.C.'s
claim of victimization in the context of her unemployment
insurance claim.   We have previously held that a plaintiff who
                                                     (continued)


                                  26                              A-5997-12T2
                                         2.

     As enacted, the 1999 Law requires an indirect, two-stage

causation analysis.        The legislation's drafters recognized that

being a victim of domestic violence will create circumstances

(stage one), which in turn may lead to separation from work

(stage two).     Also, the focus is not on the act of domestic

violence as the initiating cause, but, one step removed, the

claimant's    "being   a   victim    of       domestic   violence."       N.J.S.A.

43:21-5(j).    The claimant need prove that he or she left work,

or   was   discharged,     "due     to    circumstances"         which    in   turn

"result[ed] from . . . being a victim."                  Ibid.     By its plain

language, the causal connection may be indirect.                         Thus, one

would interpret the statute too narrowly to conclude that a quit

for financial reasons is necessarily insufficient.                       Financial

reasons may arise out of being a victim of domestic violence —


(continued)
has prevailed in a domestic violence action may not apply the
doctrine of collateral estoppel to bar the relitigation of the
issues in a subsequent personal injury action against the same
defendant.   L.T. v. F.M., 438 N.J. Super. 76, 86-89 (App. Div.
2014). In L.T., we considered, among other factors, the summary
nature of the domestic violence proceeding, the lack of
discovery, and lack of counsel, as weighing against application
of the doctrine. Id. at 87-89. In this case, the record does
not reflect whether L.C. was turned down after a hearing;
whether the denial of the restraining order was based on an
adverse determination on the issue of whether a predicate act
was committed, or was based on other considerations pertaining
to relief; or, whether L.C. alleges acts of domestic violence
committed after the prior adverse determinations.



                                         27                                A-5997-12T2
for example, where a domestic violence victim is compelled to

terminate a financially supportive but abusive relationship.

    We    draw    some   support    for    this    interpretation    from      the

legislative history.       As introduced in the Senate and Assembly,

the legislation consisted of only the first two sentences of the

statute   ultimately     enacted,    with    one    significant     difference

pertaining to the causation element.          The bill stated:

            Notwithstanding any other provisions of this
            chapter (R.S.43:21-1 et seq.), no otherwise
            eligible individual shall be denied benefits
            because the individual left work or was
            discharged due to circumstances directly
            resulting from the individual being a victim
            of domestic violence as defined in section 3
            of   P.L.1991,   c.261  (C.2C:25-19).     No
            employer's account shall be charged for the
            payment of benefits to an individual who
            left work due to circumstances directly
            resulting from the individual being a victim
            of domestic violence.

            [Senate Bill No. 869, 208th Legislature,
            (March 19, 1998) (emphasis added).]

See also Assembly Bill No. 2366, 208th Legislature (September

14, 1998).       As amended, the word "directly" was removed.                  The

committee    statement   explained    the    amendment    was   intended       "to

delete the requirement for qualification under the bill that the

circumstances 'directly' result from domestic violence . . . ."

Senate    Women's    Issues,   Children       and    Family     Servs.      Comm.

Statement to Senate Bill No. 869, 208th Legislature (May 20,

1999).



                                      28                                 A-5997-12T2
      A person may quit a job for multiple causes, including, but

not   limited        to,    being     a    victim    of   domestic       violence.           For

example, as a result of being a victim of domestic violence, a

person may decide to move some distance from the abuser; but, as

a result, the commute to work may become burdensome, leading the

person to quit his or her job.                       Consistent with the remedial

purpose    of    the       statute,       we   conclude    that    being       a    victim   of

domestic violence need not be the sole factor in the quit or

discharge.       Rather, it suffices if being a victim of domestic

violence    resulted         in     circumstances         that    were     a       substantial

factor in causing a claimant's decision to resign.                                 See E.C. v.

RCM of Wash., Inc., 92 A.3d 305, 309 (D.C. 2014) (stating that

domestic violence must be a "substantial factor" to satisfy the

causation element of D.C. Code § 51-131(a), which authorizes

benefits when an "individual was separated from employment by

discharge       or     voluntary          or   involuntary        resignation         due     to

domestic violence against the individual").

                                                D.

      In light of the foregoing principles, we conclude L.C.'s

attorney was qualified to provide documentation or certification

of domestic violence, since he assisted her in dealing with

multiple acts of domestic violence.                        Contrary to the Board's

argument that counsel's letter "makes no mention of domestic




                                                29                                    A-5997-12T2
violence," counsel catalogued various incidents that satisfy the

definition of acts of domestic violence under the PDVA, N.J.S.A.

2C:25-19.         These include criminal mischief, see N.J.S.A. 2C:25-

19(a)(10), N.J.S.A. 2C:17-3, based on L.C.'s husband's damage to

her   domestic       appliance,        and    her    vehicle;     and    stalking,         see

N.J.S.A.      2C:25-19(a)(14),             N.J.S.A.      2C:12-10.           Counsel      also

described         acts    of   harassment,         see   N.J.S.A.      2C:25-19(a)(13),

N.J.S.A. 2C:33-4, based on her husband's repeated communications

in    an    "offensively        coarse      language     .    .   .    likely    to      cause

annoyance or alarm," N.J.S.A. 2C:33-4(a), and his repeated acts

designed "to alarm or seriously annoy" her, N.J.S.A. 2C:33-4(c),

such as turning off the heat, cutting telephone and cable wires,

throwing her clothes, making false accusations, and promoting

disrespectful behavior by their children.

       In view of our clarification of the form of proof to be

provided      under      N.J.S.A.      43:21-5(j)(6),         L.C.     should    have      the

opportunity         on    remand      to    provide      a   "certification         of    the

domestic     violence"         from   her    attorney        instead    of    the   unsworn

letter she submitted to the Tribunal.                         Alternatively, she may

submit writings provided by her attorney and created during his

representation, if they document domestic violence.

       It    is    also    apparent        that    the   Tribunal       applied     a    more

demanding standard of causation than prescribed by the 1999 Law.




                                              30                                    A-5997-12T2
The appeals examiner advised L.C. that she needed to demonstrate

a    "direct    connection"   between      her    relocation      and    domestic

violence.      As we have discussed, the connection between domestic

violence and the separation from work may be indirect, so long

as being a victim of domestic violence resulted in circumstances

that were a substantial factor in causing a claimant's decision

to resign.      On remand, assuming L.C. provides satisfactory proof

of   victimization,    the    Board     shall     apply    this    standard      of

causation to determine whether             L.C. "left work . . . due to

circumstances     resulting   from    . . .      [her]    being   a     victim   of

domestic violence . . . ."      See N.J.S.A. 43:21-5(j).

      Reversed and remanded.     We do not retain jurisdiction.




                                      31                                  A-5997-12T2